Name: Council Regulation (EEC) No 2143/80 of 6 August 1980 concerning the conclusion of the Agreement in the form of an exchange of letters amending certain zero-duty tariff quotas opened by the United Kingdom for 1980 in accordance with Protocol 1 of the Agreement between the European Economic Community and the Republic of Finland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 8 . 80 Official Journal of the European Communities No L 209/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2143/80 of 6 August 1980 concerning the conclusion of the Agreement in the form of an exchange of letters amending certain zero-duty tariff quotas opened by the United Kingdom for 1980 in accordance with Protocol 1 of the Agreement between the European Economic Community and the Republic of Finland the United Kingdom for 1980 in accordance with Protocol 1 of the Agreement between the European Economic Community and the Republic of Finland is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Agreement between the Euro ­ pean Economic Community and the Republic of Finland (') signed in Brussels on 5 October 1973, Having regard to the recommendation from the Commission , Whereas certain zero-duty tariff quotas opened by the United Kingdom for 1980 in accordance with Protocol 1 of the Agreement should be amended and the Agreement in the form of an exchange of letters negotiated to this effect approved, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters amending certain zero-duty tariff quotas opened by Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1980 . For the Council The President G. THORN ( ») OJ No L 328 , 28 . 11 . 1973 , p. 2 .